Exhibit 99.1 Santiago, April 30th, 2014 SBIF/0240/2014 Mr. Eric Parrado Herrera Superintendent of Banks and Financial Institutions PRESENT REF.: MATERIAL EVENT NOTICE For your consideration: According to articles 9 and 10 of the Law No. 18.045 regarding Capital Markets and Chapter 18-10 of the Compilation of Updated Norms of the Superintendency of Banks and Financial Institutions (Recopilación Actualizada de Normas), CORPBANCA hereby informs you of the following MATERIAL EVENT: By board session on April 29, 2014, Julio Barriga Silva was appointed to replace Mr. Francisco León Délano as Director of CorpBanca. Mr. Julio Barriga Silva will remain a CorpBanca Director until the next Annual Shareholders Meeting. Sincerely yours, /s/ Fernando Massú Taré Fernando Massú Taré CEO
